Exhibit 10.1

 

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”), effective [April 1, 2018] (“Effective
Date”), is made and entered into by and between DOLLAR GENERAL CORPORATION (the
“Company”), and [Name of Executive Officer] (“Employee”).

W I T N E S S E T H:

WHEREAS, Company desires to employ or cause any wholly-owned subsidiary of the
Company to employ Employee upon the terms and subject to the conditions
hereinafter set forth, and Employee desires to accept such employment;

NOW, THEREFORE, for and in consideration of the premises, the mutual promises,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1. Employment.  Subject to the terms and conditions of this Agreement, the
Company agrees to employ or to cause any wholly-owned subsidiary of the Company
to employ (any such wholly-owned subsidiary caused by the Company to employ
Employee being hereinafter referred to as the “Subsidiary”) Employee as [Title]
of the Company or the Subsidiary, as the case may be.

2. Term.  The term of this Agreement shall end March 31, 2021 (“Term”), unless
otherwise terminated pursuant to Sections 8, 9, 10, 11 or 12 hereof. The Term
shall be automatically extended from month to month, for up to six (6) months,
unless the Company gives written notice to Employee at least one month prior to
the expiration of the original or any extended Term that no extension or further
extension, as applicable, will occur or unless the Company replaces this
Agreement with a new agreement or, in writing, extends or renews the Term of
this Agreement for a period that is longer than six (6) months from the
expiration of the original Term. Unless otherwise noted, all references to the
“Term” shall be deemed to refer to the original Term and any extension or
renewal thereof.

3. Position, Duties and Administrative Support.

a. Position.  Employee shall perform the duties of the position noted in Section
1 above and shall perform such other duties and responsibilities as Employee’s
supervisor or the Company’s CEO may reasonably direct.



 

--------------------------------------------------------------------------------

 



b. Full-Time Efforts.  Employee shall perform and discharge faithfully and
diligently such duties and responsibilities and shall devote Employee’s
full-time efforts to the business and affairs of Company and, if applicable, the
Subsidiary.  Employee agrees to promote the best interests of the Company and,
if applicable, the Subsidiary and to take no action that is likely to damage the
public image or reputation of the Company, its subsidiaries or its affiliates.

c. Administrative Support.  Employee shall be provided with office space and
administrative support.

d. No Interference with Duties.  Employee shall not devote time to other
activities which would inhibit or otherwise interfere with the proper
performance of Employee’s duties and shall not be directly or indirectly
concerned or interested in any other business occupation, activity or interest
without the express approval of the CEO other than by reason of holding a
non-controlling interest as a shareholder, securities holder or debenture holder
in a corporation quoted on a nationally recognized exchange (subject to any
limitations in the Company’s Code of Business Conduct and Ethics).  Employee may
not serve as a member of a board of directors of a for-profit company, other
than the Company or any of its subsidiaries or affiliates, without the express
approval of the CEO and, if required pursuant to Company policy, the Board of
Directors of the Company (“Board”) (or an authorized Board committee).

4. Work Standard.  Employee agrees to comply with all terms and conditions set
forth in this Agreement, as well as all applicable Company and, if applicable,
Subsidiary work policies, procedures and rules.  Employee also agrees to comply
with all federal, state and local statutes, regulations and public ordinances
governing Employee’s performance hereunder.

5. Compensation.

a. Base Salary.  Subject to the terms and conditions set forth in this
Agreement, the Company shall pay or shall cause the Subsidiary to pay to
Employee, and Employee shall accept, an annual base salary (“Base Salary”) of no
less than [xxx,xxx Dollars].  The Base Salary shall be paid in accordance with
the Company’s or the Subsidiary’s, as applicable, normal payroll practices (but
no less frequently than monthly) and may be increased from time to time at the
sole discretion of the Company.

b. Incentive Bonus.  Employee’s incentive compensation for the Term of this
Agreement shall be determined under the Company’s annual bonus program for
officers at



2

 

--------------------------------------------------------------------------------

 



Employee’s grade level, as it may be amended from time to time.  The actual
bonus paid by the Company or caused by the Company to be paid by the Subsidiary,
as applicable, pursuant to this Section 5(b), if any, shall be based on criteria
established by the Board, its Compensation Committee and/or the CEO, as
applicable, in accordance with the terms and conditions of the annual bonus
program for officers. Any bonus payments due hereunder shall be payable to
Employee no later than two and one-half (2 1/2) months after the end of the
Company’s taxable year or the calendar year, whichever is later, in which
Employee is first vested in such bonus payments for purposes of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Internal Revenue Code”).

c. Vacation.  Employee shall be entitled to four weeks paid vacation time within
the first year of employment. Vacation time is granted on the anniversary of
Employee’s hire date each year. Any available but unused vacation as of the
annual anniversary of employment date or at Employee’s termination date shall be
forfeited.

d. Business Expenses.  Employee shall be reimbursed for all reasonable business
expenses incurred in carrying out the work hereunder.  Employee shall adhere to
the Company’s or the Subsidiary’s, as applicable, expense reimbursement policies
and procedures. In no event will any such reimbursement be made later than the
last day of Employee’s taxable year following Employee’s taxable year in which
Employee incurs the reimbursable expense.

e. Perquisites.  Employee shall be entitled to receive, and if applicable the
Company shall cause the Subsidiary to provide, such other executive perquisites,
fringe and other benefits as are provided to officers at the same grade level
under any of the Company’s plans and/or programs in effect from time to time.

6. Cooperation.  Employee agrees to cooperate with the Company and, if
applicable, the Subsidiary in the investigation, review, audit, or assessment,
whether internal or external, of any matters involving the Company or, if
applicable, the Subsidiary  as well as the defense or prosecution of any claims
or other causes of action made against or on behalf of the Company or, if
applicable, the Subsidiary, including any claims or actions against its
affiliates, officers, directors and employees. Employee’s cooperation in
connection with such matters includes, without limitation, being available (upon
reasonable notice and without unreasonably interfering with his/her other
professional obligations) to meet with the Company and, if applicable, the
Subsidiary and its legal or



3

 

--------------------------------------------------------------------------------

 



other designated advisors regarding any matters in which Employee has been
involved; to prepare for any proceeding (including, without limitation,
depositions, consultation, discovery or trial); to provide truthful affidavits;
to assist with any audit, inspection, proceeding or other inquiry; and to act as
a witness to provide truthful testimony in connection with any legal proceeding
affecting the Company or, if applicable, the Subsidiary. Employee further agrees
that if Employee is contacted by any person or entity regarding matters Employee
knows or reasonably should know to be adverse to the Company or, if applicable,
the Subsidiary, Employee shall promptly (within forty-eight (48) hours) notify
the Company in writing by sending such notification to the General Counsel,
Dollar General Corporation, 100 Mission Ridge, Goodlettsville, Tennessee 37072;
facsimile (615) 855-5517. The Company agrees to reimburse or cause the
Subsidiary to reimburse, as applicable, Employee for any reasonable documented
expenses incurred in providing such cooperation.

7. Benefits.  During the Term, Employee (and, where applicable, Employee’s
eligible dependents) shall be eligible to participate in those various Company
welfare benefit plans, practices and policies in place during the Term
(including, without limitation, medical, pharmacy, dental, vision, disability,
employee life, accidental death and travel accident insurance plans and other
programs, if any) to the extent allowed under and in accordance with the terms
of those plans.  In addition, Employee shall be eligible to participate,
pursuant to their terms, in any other benefit plans offered by the Company to
similarly-situated officers or other employees from time to time during the Term
(excluding plans applicable solely to certain officers of the Company in
accordance with the express terms of such plans).  Collectively the plans and
arrangements described in this Section 7, as they may be amended or modified in
accordance with their terms, are hereinafter referred to as the “Benefits
Plans.”  Notwithstanding the above, Employee understands and acknowledges that
Employee is not eligible for benefits under any other severance plan, program,
or policy maintained by the Company, if any exists, and that the only severance
benefits Employee is entitled to are set forth in this Agreement.    

8. Termination for Cause.  This Agreement is not intended to change the at-will
nature of Employee’s employment with the Company or the Subsidiary, as
applicable, and it may be terminated at any time by either party, with or
without cause. If this Agreement and Employee’s employment are terminated by the
Company or the Subsidiary, as applicable, for “Cause” (Termination for Cause) as
that term is defined below, it will be without any liability owing to Employee
or Employee’s dependents and beneficiaries under this Agreement (recognizing,
however, that benefits covered by or owed under any other plan or agreement
covering Employee shall be governed by the

4

 

--------------------------------------------------------------------------------

 



terms of such plan or agreement).  Any one of the following conditions or
Employee conduct shall constitute “Cause”:

a. Any act involving fraud or dishonesty, or any material act of misconduct
relating to Employee’s performance of his or her duties;

b. Any material breach of any SEC or other law or regulation or any Company
policy governing trading or dealing with stocks, securities, public debt
instruments, bonds, or investments and the like or with inappropriate disclosure
or “tipping” relating to any stock, security, public debt instrument, bond or
investment;

c. Any material violation of the Company’s Code of Business Conduct and Ethics
(or the equivalent code in place at the time);

d. Other than as required by law, the carrying out of any activity or the making
of any public statement which prejudices or reduces the good name and standing
of Company or any of its subsidiaries or affiliates or would bring any one of
these into public contempt or ridicule;

e. Attendance at work in a state of intoxication or being found with any drug or
substance, possession of which would amount to a criminal offense;

f. Assault or other act of violence;

g. Conviction of or plea of guilty or nolo contendre to any felony whatsoever or
any misdemeanor that would preclude employment by the Company or the Subsidiary,
as applicable, under the Company’s or, if applicable, Subsidiary’s hiring
policy; or

h. Willful or repeated refusal or failure substantially to perform Employee’s
material obligations and duties hereunder or those reasonably directed by
Employee’s supervisor, the CEO and/or the Board (except in connection with a
Disability).

A termination for Cause shall be effective when the Company or, if applicable,
the Subsidiary has given Employee written notice of its or of the Subsidiary’s
intention to terminate for Cause, describing those acts or omissions that are
believed to constitute Cause, and has given Employee ten (10) days to respond.

9. Termination upon Death.  Notwithstanding anything herein to the contrary,
this Agreement shall terminate immediately upon Employee’s death, and the
Company shall have no further liability to Employee or Employee’s dependents and
beneficiaries under this Agreement, except

5

 

--------------------------------------------------------------------------------

 



for those benefits owed under any other plan or agreement covering Employee
which shall be governed by the terms of such plan or agreement.

10. Disability.  If a Disability (as defined below) of Employee occurs during
the Term, unless otherwise prohibited by law, the Company or the Subsidiary, as
applicable, may notify Employee of the Company’s or the Subsidiary’s intention
to terminate Employee’s employment.  In that event, employment shall terminate
effective on the termination date provided in such notice of termination (the
“Disability Effective Date”), and this Agreement shall terminate without further
liability to Employee, Employee’s dependents and beneficiaries, except for those
benefits owed under any other plan or agreement covering Employee which shall be
governed by the terms of such plan or agreement.  In this Agreement,
“Disability” means:

a. A long-term disability, as defined in the Company’s applicable long-term
disability plan as then in effect, if any; or

b. Employee’s inability to perform the duties under this Agreement in accordance
with the Company’s or the Subsidiary’s, as applicable, expectations because of a
medically determinable physical or mental impairment that (i) can reasonably be
expected to result in death or (ii) has lasted or can reasonably be expected to
last longer than ninety (90) consecutive days.  Under this Section 10(b), unless
otherwise required by law, the existence of a Disability shall be determined by
the Company or the Subsidiary, as applicable, only upon receipt of a written
medical opinion from a qualified physician selected by or acceptable to the
Company or the Subsidiary, as applicable.  In this circumstance, to the extent
permitted by law, Employee shall, if reasonably requested by the Company or the
Subsidiary, as applicable, submit to a physical examination by that qualified
physician. Nothing in this Section 10(b) is intended to nor shall it be deemed
to broaden or modify the definition of “disability” in the Company’s long-term
disability plan. 

11. Employee’s Termination of Employment.

a. Notwithstanding anything herein to the contrary, Employee may terminate
employment and this Agreement at any time, for no reason, with thirty (30) days
written notice to the Company and, if applicable, the Subsidiary (and in the
event that Employee is providing notice of termination for Good Reason, Employee
must provide such notice within thirty (30) days after the event purported to
give rise to Employee’s claim for Good Reason first occurs).  In such event,
Employee shall not be entitled to those payments and benefits listed in Section

6

 

--------------------------------------------------------------------------------

 



12 below unless Employee terminates employment for Good Reason, as defined
below, or unless Section 12(a)(iii) applies.

b. Upon any termination of employment, Employee shall be entitled to any earned
but unpaid Base Salary through the date of termination and such other vested
benefits under any other plan or agreement covering Employee which shall be
governed by the terms of such plan or agreement. Notwithstanding anything to the
contrary herein, such unpaid Base Salary shall be paid to Employee as soon as
practicable after the effective date of termination in accordance with the
Company’s or the Subsidiary’s, as applicable, usual payroll practices (not less
frequently than monthly); provided, however, that if payment at such time would
result in a prohibited acceleration under Section 409A of the Internal Revenue
Code, then such amount shall be paid at the time the amount would otherwise have
been paid absent such prohibited acceleration.

c. Good Reason shall mean any of the following actions:

(i) A reduction by the Company or the Subsidiary, as applicable, in Employee’s
Base Salary or target bonus level (i.e., percentage of Base Salary for which a
bonus may be earned under the Company’s annual bonus program);

(ii) The Company or the Subsidiary, as applicable, shall fail to continue
offering or providing Employee any significant Company-sponsored compensation
plan or benefit (without replacing it with a similar plan or with a compensation
equivalent), unless (A) such failure is in connection with across-the-board plan
changes or terminations similarly affecting at least ninety-five percent (95%)
of all officers of the Company or one hundred percent (100%) of officers at the
same grade level; or (B) such failure occurs after having received notice of
Employee’s voluntary resignation or retirement;

(iii) The Company’s or the Subsidiary’s, as applicable, principal executive
offices shall be moved to a location outside the middle-Tennessee area, or
Employee is required (absent mutual agreement) to be based anywhere other than
the Company’s  or the Subsidiary’s, as applicable, principal executive offices;

(iv) Without Employee’s written consent, the assignment to Employee by the
Company or the Subsidiary, as applicable, of duties inconsistent with, or the
significant reduction of the title, powers and functions associated with,
Employee’s position, title or office as described in Section 3 above, unless
such action is the result of a

7

 

--------------------------------------------------------------------------------

 



restructuring or realignment of duties and responsibilities by the Company or
the Subsidiary for business reasons that leaves Employee at the same rate of
Base Salary, annual target bonus opportunity, and officer level (i.e., Senior
Vice President, etc.) and with a similar level of responsibility, or unless such
action is the result of Employee’s failure to meet pre-established and objective
performance criteria;

(v) Any material breach by the Company of this Agreement; or

(vi) The failure of any successor (whether direct or indirect, by purchase,
merger, assignment, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.

Good Reason shall not include Employee’s death, Disability or Termination for
Cause or Employee’s termination for any reason other than Good Reason as defined
above.

d. Prior to Employee being entitled to the payments or benefits described in
Section 12 below, the Company shall have the opportunity to cure or to cause the
Subsidiary, if applicable, to cure any claimed event of Good Reason within
thirty (30) days after receiving written notice from Employee specifying the
same.

12. Termination without Cause or by Employee for Good Reason. 

a. The continuation of Base Salary and other payments and benefits described in
Section 12(b) shall be triggered only upon one or more of the following
circumstances:

(i) The Company or the Subsidiary, as applicable, terminates Employee (as it may
do at any time) without Cause; it being understood that termination by death or
Disability does not constitute termination without Cause;

(ii) Employee terminates for Good Reason;

(iii) The Company fails to offer to renew, extend or replace this Agreement
before, at, or within six (6) months after, the end of its original three
(3)-year Term (or any term provided for in a written renewal or extension of the
original Term), and Employee resigns from employment with the Company or the
Subsidiary, as applicable, within sixty (60) days after such failure, unless
such failure is accompanied by a mutually agreeable severance arrangement
between the Company or the Subsidiary, as applicable, and Employee or is the
result of Employee’s retirement or

8

 

--------------------------------------------------------------------------------

 



other termination from the Company or the Subsidiary, as applicable, other than
for Good Reason notwithstanding the Company’s offer to renew, extend or replace
this Agreement.  

b. In the event of one of the triggers referenced in Sections 12(a)(i) through
(iii) above, then, on the sixtieth (60th) day after Employee’s termination of
employment, but subject to the six (6)-month delay (called the “409A Deferral
Period”) provided in Section 24(o)(iii) below, if applicable, and
contingent upon the execution and effectiveness of the Release attached hereto
and made a part hereof, Employee shall be entitled to the following:

(i) Continuation of Employee’s Base Salary as of the date immediately preceding
the termination (or, if the termination of employment is for Good Reason due to
the reduction of Employee’s Base Salary, then such rate of Base Salary as in
effect immediately prior to such reduction) for eighteen (18) months, payable in
accordance with the Company’s or the Subsidiary’s, as applicable, normal payroll
cycle and procedures (but not less frequently than monthly) with a lump sum
payment on the sixtieth (60th) day (or at the end of six (6) months if the 409A
Deferral Period applies) after Employee’s termination of employment of the
amounts Employee would otherwise have received during the sixty (60) days (or
six (6) months if the 409A Deferral Period applies) after Employee’s termination
had the payments begun immediately after Employee’s termination of employment.  
 

(ii) A lump sum payment of one and one-half (1.5) times: the amount of the
average percentage of target bonus paid to Employee under the Company’s annual
bonus program with respect to the Company’s two (2) most recently completed
fiscal years (not including a completed fiscal year for which financial
performance has not yet been certified by the Compensation Committee) for which
annual bonuses have been paid to executives under such program (referred to
hereinafter as the “applicable fiscal years”) multiplied by (A) Employee’s
target bonus level (applicable as of the date immediately preceding the
termination of Employee’s employment or, if the termination of employment is for
Good Reason due to the reduction of Employee’s target bonus level, then
Employee’s target bonus level applicable immediately prior to such reduction)
and (B) Employee’s Base Salary (applicable as of the date immediately preceding
the termination of Employee’s employment or, if the termination of employment is
for Good Reason due to the reduction of Employee’s Base Salary, then Employee’s
Base Salary applicable immediately prior to such reduction). If Employee

9

 

--------------------------------------------------------------------------------

 



was not eligible for a bonus with respect to one of the two (2) applicable
fiscal years due to length of employment, then such amount shall be calculated
based upon the percentage of target bonus to Employee for the applicable fiscal
year for which a bonus was paid. If no bonus was paid with respect to the
applicable fiscal years due to length of employment, then no amount shall be
paid under this Section 12(b)(ii). If no bonus was paid to Employee with respect
to one or both of the applicable fiscal years due to Company or individual
performance, then such bonus amount shall be zero (0) in calculating the amount
of the average.

(iii) A lump sum payment in an amount equal to one and one-half (1.5) times the
annual contribution that would have been made by the Company or the Subsidiary,
as applicable, in respect of the plan year in which such termination of
employment occurs for Employee’s participation in the Company’s medical,
pharmacy, dental and vision benefits programs.

(iv) Reasonable outplacement services, as determined and provided by the Company
or the Subsidiary, as applicable, for one year or until other employment is
secured, whichever comes first.

All payments and benefits otherwise provided to Employee pursuant to this
Section 12 shall be forfeited if a copy of the Release attached hereto executed
by Employee is not provided to the Company and, if applicable, the Subsidiary
within twenty-one (21) days after Employee’s termination date (unless otherwise
required by law) or if the Release is revoked; and no payment or benefit
hereunder shall be provided to Employee prior to the Company’s and, if
applicable, the Subsidiary’s receipt of the Release and the expiration of the
period of revocation provided in the Release. 

c. In the event that there is a material breach by Employee of any continuing
obligations under this Agreement or the Release after termination of employment,
any unpaid amounts under this Section 12 shall be forfeited and the Company and,
if applicable, the Subsidiary shall retain any other rights available to it
under law or equity.  Any payments or reimbursements under this Section 12 shall
not be deemed the continuation of Employee’s employment for any purpose.  Except
as specifically enumerated in the Release, the Company’s obligations under this
Section 12 will not negate or reduce (i) any amounts otherwise due but not yet
paid to Employee by the Company or the Subsidiary, as applicable, or (ii) any
other amounts payable to Employee outside this Agreement, or (iii) those
benefits owed under any

10

 

--------------------------------------------------------------------------------

 



other plan or agreement covering Employee which shall be governed by the terms
of such plan or agreement.  The Company may, at any time and in its sole
discretion, make or cause the Subsidiary to make, as applicable, a lump-sum
payment of any or all amounts, or any or all remaining amounts, due to Employee
under this Section 12 if, or to the extent, the payment is not subject to
Section 409A of the Internal Revenue Code.

d. To the extent permitted by applicable law, in the event that the Company or
the Subsidiary, as applicable, reasonably believes that Employee engaged in
conduct during his or her employment that would have resulted in his or her
termination for Cause as defined under Section 8, any unpaid amounts under
Section 12 of this Agreement may be forfeited and the Company or the Subsidiary,
as applicable, may seek to recover such portion of any amounts paid under
Section 12.

13. Effect of 280G.  Any payments and benefits due under Section 12 that
constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code (“Code Section 280G”), plus all other “parachute payments”
as defined under Code Section 280G that might otherwise be due to Employee
(collectively, with payments and benefits due under Section 12, “Total
Payments”), shall be limited to the Capped Amount.  The “Capped Amount” shall be
the amount otherwise payable, reduced in such amount and to such extent so that
no amount of the Total Payments, would constitute an “excess parachute payment”
under Code Section 280G.  Notwithstanding the preceding sentence but contingent
upon Employee’s timely execution and the effectiveness of the Release attached
hereto and made a part hereof as provided in Section 12 hereof, Employee’s Total
Payments shall not be limited to the Capped Amount if it is determined that
Employee would receive at least fifty thousand dollars ($50,000) in greater
after-tax proceeds if no such reduction is made.  The calculation of the Capped
Amount and all other determinations relating to the applicability of Code
Section 280G (and the rules and regulations promulgated thereunder) to the Total
Payments shall be made by the tax department of an independent public accounting
firm, or, at Company’s discretion, by a compensation consulting firm, and such
determinations shall be binding upon Employee and the Company.  Unless Employee
and the Company shall otherwise agree (provided such agreement does not cause
any payment or benefit hereunder which is deferred compensation covered by
Section 409A of the Internal Revenue Code to be in non-compliance with Section
409A of the Internal Revenue Code), in the event the Total Payments are to be
reduced, the Company shall, or shall cause the Subsidiary, as applicable, to
reduce or eliminate the payments or benefits to Employee by first reducing or
eliminating those payments or benefits which are not payable in cash and then by
reducing or eliminating cash payments, in each case in reverse order beginning
with payments or benefits which

11

 

--------------------------------------------------------------------------------

 



are to be paid the farthest in time from the date of the “change in ownership or
control” (within the meaning of Code Section 280G).  Any reduction pursuant to
the preceding sentence shall take precedence over the provisions of any other
plan, arrangement or agreement governing Employee’s rights and entitlements to
any benefits or compensation. 

14. Publicity; No Disparaging Statement.  Except as otherwise provided in
Sections 15 and 23 hereof, Employee and the Company covenant and agree that they
shall not engage in any communications to persons outside the Company which
shall disparage one another or any of the Company’s subsidiaries or affiliates
or interfere with their existing or prospective business relationships of either
party hereto or the Company’s subsidiaries or affiliates.

15. Confidentiality and Legal Process.  Employee agrees to keep the proprietary
terms of this Agreement confidential and to refrain from disclosing any
information concerning this Agreement to anyone other than Employee’s immediate
family and personal agents or advisors.  Notwithstanding the foregoing, nothing
in this Agreement is intended to prohibit Employee or the Company or, if
applicable, the Subsidiary from performing any duty or obligation that shall
arise as a matter of law.  Specifically, Employee, the Company and, if
applicable, the Subsidiary shall continue to be under a duty to truthfully
respond to any legal and valid subpoena or other legal process.  This Agreement
is not intended in any way to proscribe Employee’s, the Company’s or the
Subsidiary’s right and ability to provide information to any federal, state or
local agency in response or adherence to the lawful exercise of such agency’s
authority. To the extent Employee accepts any payments under this Agreement and
signs and does not revoke the Release, Employee expressly waives and releases
any right to recover any future monetary recovery directly from the Company or
the Subsidiary, as applicable, including Company or Subsidiary payments that
result from any complaints or charges that Employee files with any federal,
state, or local government agency or that are filed on Employee’s behalf as they
relate to any matters released by Employee.

16. Business Protection Provision Definitions.

a. Preamble.  As a material inducement to the Company to enter into this
Agreement and in recognition of the valuable experience, knowledge and
proprietary information Employee has gained or will gain while employed,
Employee agrees to abide by and adhere to the business protection provisions in
Sections 16, 17, 18, 19 and 20 herein.

b. Definitions.  For purposes of Sections 16, 17, 18, 19, 20 and 21 herein:

(i) “Competitive Position” shall mean any employment, consulting, advisory,
directorship, agency, promotional or independent contractor arrangement

12

 

--------------------------------------------------------------------------------

 



between Employee and (x) any person or Entity engaged wholly or in material part
in the business in which the Company is engaged (i.e., the discount consumable
basics or general merchandise retail business), including but not limited to
such other similar businesses as Albertsons/Safeway, ALDI, Big Lots,  Casey’s
General Stores, Circle K, Costco, CVS, Dollar Tree Stores, Family Dollar Stores,
Fred’s, Kmart, Kroger, 99 Cents Only Stores, The Pantry, Pilot Flying J,
Rite-Aid, Sam’s Club, 7-Eleven, Target, Tractor Supply, Walgreen’s and Wal-Mart,
or (y) any person or Entity then attempting or planning to enter the discount
consumable basics retail business, whereby Employee is required to perform
services on behalf of or for the benefit of such person or Entity which are
substantially similar to the services Employee provided or directed at any time
while employed by the Company or any of its subsidiaries or affiliates.

(ii) “Confidential Information” shall mean the proprietary or confidential data,
information, documents or materials (whether oral, written, electronic or
otherwise) belonging to or pertaining to the Company or, if applicable, the
Subsidiary, other than “Trade Secrets” (as defined below), which is of tangible
or intangible value to the Company or, if applicable, the Subsidiary and the
details of which are not generally known to the competitors of the Company or,
if applicable, the Subsidiary.  Confidential Information shall also include any
items marked “CONFIDENTIAL” or some similar designation or which are otherwise
identified as being confidential.

(iii) “Entity” or “Entities” shall mean any business, individual, partnership,
joint venture, agency, governmental agency, body or subdivision, association,
firm, corporation, limited liability company or other entity of any kind.

(iv) “Restricted Period” shall mean two (2) years following Employee’s
termination date.

(v) “Territory” shall include individually and as a total area those states in
the United States in which the Company and, if applicable, the Subsidiary
maintains stores at Employee’s termination date or those states in which the
Company and, if applicable, the Subsidiary has specific and demonstrable plans
to open stores within six (6) months of Employee’s termination date.

(vi) “Trade Secrets” shall mean information or data of or about the Company and,
if applicable, the Subsidiary, including, but not limited to, technical or
non-technical data, formulas, patterns, compilations, programs, devices,
methods,

13

 

--------------------------------------------------------------------------------

 



techniques, drawings, processes, financial data, financial plans, product plans
or lists of actual or potential customers or suppliers that:  (A) derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use; (B) is the subject of efforts that
are reasonable under the circumstances to maintain its secrecy; and (C) any
other information which is defined as a “trade secret” under applicable law.

(vii) “Work Product” shall mean all tangible work product, property, data,
documentation, “know-how,” concepts or plans, inventions, improvements,
techniques and processes relating to the Company or, if applicable, the
Subsidiary that were conceived, discovered, created, written, revised or
developed by Employee while employed by the Company or the Subsidiary, as
applicable.

17. Nondisclosure:  Ownership of Proprietary Property.

a. In recognition of the Company’s and, if applicable, the Subsidiary’s need to
protect its legitimate business interests, Employee hereby covenants and agrees
that, for the Term and thereafter (as described below), Employee shall regard
and treat Trade Secrets and Confidential Information as strictly confidential
and wholly-owned by the Company or the Subsidiary, as applicable, and shall not,
for any reason, in any fashion, either directly or indirectly, use, sell, lend,
lease, distribute, license, give, transfer, assign, show, disclose, disseminate,
reproduce, copy, misappropriate or otherwise communicate any Trade Secrets or
Confidential Information to any person or Entity for any purpose other than in
accordance with Employee’s duties under this Agreement or as required by
applicable law. This provision shall apply to each item constituting a Trade
Secret at all times it remains a “trade secret” under applicable law and shall
apply to any Confidential Information, during employment and for the Restricted
Period thereafter.    

b. Employee shall exercise best efforts to ensure the continued confidentiality
of all Trade Secrets and Confidential Information and shall immediately notify
the Company and, if applicable, the Subsidiary of any unauthorized disclosure or
use of any Trade Secrets or Confidential Information of which Employee becomes
aware.  Employee shall assist the Company and, if applicable, the Subsidiary, to
the extent reasonably requested, in the protection or procurement of any
intellectual property protection or other rights in any of the Trade Secrets or
Confidential Information.



14

 

--------------------------------------------------------------------------------

 



c. All Work Product shall be owned exclusively by the Company or the Subsidiary,
as applicable.  To the greatest extent possible, any Work Product shall be
deemed to be “work made for hire” (as defined in the Copyright Act, 17 U.S.C.A.
§ 101 et seq., as amended), and Employee hereby unconditionally and irrevocably
transfers and assigns to the Company or the Subsidiary, as applicable, all
right, title and interest Employee currently has or may have by operation of law
or otherwise in or to any Work Product, including, without limitation, all
patents, copyrights, trademarks (and the goodwill associated therewith), trade
secrets, service marks (and the goodwill associated therewith) and other
intellectual property rights.  Employee agrees to execute and deliver to the
Company or the Subsidiary, as applicable, any transfers, assignments, documents
or other instruments which the Company or the Subsidiary, as applicable, may
deem necessary or appropriate, from time to time, to protect the rights granted
herein or to vest complete title and ownership of any and all Work Product, and
all associated intellectual property and other rights therein, exclusively in
the Company or the Subsidiary, as applicable.

18. Non-Interference with Employees.  Through employment and thereafter through
the Restricted Period, Employee will not, either directly or indirectly, alone
or in conjunction with any other person or Entity:  actively recruit, solicit,
attempt to solicit, induce or attempt to induce any person who is an exempt
employee of the Company or any of its subsidiaries or affiliates (or has been
within the last six (6) months) to leave or cease such employment for any reason
whatsoever.

19. Non-Interference with Business Relationships.

a. Employee acknowledges that, in the course of employment, Employee will learn
about the Company’s and, if applicable, the Subsidiary’s business, services,
materials, programs and products and the manner in which they are developed,
marketed, serviced and provided.  Employee knows and acknowledges that the
Company and, if applicable, the Subsidiary has invested considerable time and
money in developing its product sales and real estate development programs and
relationships, vendor and other service provider relationships and agreements,
store layouts and fixtures, and marketing techniques and that those things are
unique and original.  Employee further acknowledges that the Company and, if
applicable, the Subsidiary has a strong business reason to keep secret
information relating to Company’s or, if applicable, the Subsidiary’s business
concepts, ideas, programs, plans and processes, so as not to aid Company’s
competitors.  Accordingly, Employee acknowledges and agrees that the protection
outlined in (b) below is necessary and reasonable.



15

 

--------------------------------------------------------------------------------

 



b. During the Restricted Period, Employee will not, on Employee’s own behalf or
on behalf of any other person or Entity, solicit, contact, call upon, or
communicate with any person or entity or any representative of any person or
entity who has a business relationship with the Company and, if applicable, the
Subsidiary and with whom Employee had contact while employed, if such contact or
communication would likely interfere with the Company’s or, if applicable, the
Subsidiary’s business relationships or result in an unfair competitive advantage
over the Company or, if applicable, the Subsidiary.

20. Agreement Not to Work in Competitive Position.  Employee covenants and
agrees not to accept, obtain or work in a Competitive Position for a company or
entity that operates anywhere within the Territory for eighteen (18) months from
the termination of Employee’s employment.

21. Acknowledgements Regarding Sections 16 – 20. 

a. Employee and the Company expressly covenant and agree that the scope,
territorial, time and other restrictions contained in Sections 16 through 20 of
this Agreement constitute the most reasonable and equitable restrictions
possible to protect the business interests of the Company and, if applicable,
the Subsidiary given: (i) the business of the Company and, if applicable, the
Subsidiary; (ii) the competitive nature of the Company’s and, if applicable, the
Subsidiary’s industry; and (iii) that Employee’s skills are such that Employee
could easily find alternative, commensurate employment or consulting work in
Employee’s field which would not violate any of the provisions of this
Agreement.

b. Employee acknowledges that the compensation and benefits described in
Sections 5 and 12 are also in consideration of his/her covenants and agreements
contained in Sections 16 through 20 hereof and that a breach by Employee of the
obligations contained in Sections 16 through 20 hereof shall forfeit Employee’s
right to such compensation and benefits.

c. Employee acknowledges and agrees that a breach by Employee of the obligations
set forth in Sections 16 through 20 will likely cause the Company and/or, if
applicable, the Subsidiary irreparable injury and that, in such event, the
Company and/or, if applicable, the Subsidiary shall be entitled to injunctive
relief in addition to such other and further relief as may be proper.

d. The parties agree that if, at any time, a court of competent jurisdiction
determines that any of the provisions of Section 16 through 20 are unreasonable
under Tennessee law as to time or area or both, the Company shall be entitled to
enforce this

16

 

--------------------------------------------------------------------------------

 



Agreement for such period of time or within such area as may be determined
reasonable by such court. 

22. Return of Materials.  Upon Employee’s termination, Employee shall return to
the Company and, if applicable, the Subsidiary all written, electronic, recorded
or graphic materials of any kind belonging or relating to the Company or its
subsidiaries or affiliates, including any originals, copies and abstracts in
Employee’s possession or control.

23. Whistleblower and Other Protections.  Nothing in this Agreement is intended
to or will be used in any way to limit Employee’s rights to voluntarily
communicate with, file a claim or report with, or to otherwise participate in an
investigation with, any federal, state, or local government agency, as provided
for, protected under or warranted by applicable law. Employee does not need
prior approval before making any such communication, report, claim, disclosure
or participation and is not required to notify the Company or, if applicable,
the Subsidiary that such communication, report, claim, or participation has been
made.  Additionally, federal law provides certain protections to individuals who
disclose a Trade Secret to their attorney, a court, or a government official in
certain, confidential circumstances.  Specifically, Employee may not be held
criminally or civilly liable under any state or federal trade secret law for the
disclosure of a Trade Secret that: (i) is made (A) in confidence to a state,
federal or local government official, either directly or indirectly, or to an
attorney; and (B) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
that is filed under seal in a lawsuit or other proceeding; or (iii) in a lawsuit
alleging retaliation by the Company or, if applicable, the Subsidiary against
Employee for reporting a suspected violation of law, Employee discloses to
Employee’s attorney and uses in the court proceeding, as long as any document
containing the Trade Secret is filed under seal and Employee does not disclose
the Trade Secret except pursuant to a court order.

24. General Provisions.

a. Amendment.  This Agreement may be amended or modified only by a writing
signed by both of the parties hereto.

b. Binding Agreement.  This Agreement shall inure to the benefit of and be
binding upon Employee, his/her heirs and personal representatives, and the
Company and its successors and assigns.

c. Waiver of Breach; Specific Performance.  The waiver of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other breach.  Each of the parties to this Agreement will be entitled to enforce
this Agreement, specifically,

17

 

--------------------------------------------------------------------------------

 



to recover damages by reason of any breach of this Agreement, and to exercise
all other rights existing in that party’s favor.  The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and that any party may apply to any court of
law or equity of competent jurisdiction for specific performance or injunctive
relief to enforce or prevent any violations of the provisions of this Agreement.

d. Unsecured General Creditor.  The Company shall not, and shall not cause the
Subsidiary to, as applicable,  reserve or specifically set aside funds for the
payment of the Company’s or the Subsidiary’s obligations under this Agreement,
and such obligations shall be paid solely from the general assets of the Company
or the Subsidiary, as applicable.

e. No Effect on Other Arrangements.  It is expressly understood and agreed that
the payments made in accordance with this Agreement are in addition to any other
benefits or compensation to which Employee may be entitled or for which Employee
may be eligible.

f. Tax Withholding.  There shall be deducted from each payment under this
Agreement the amount of any tax required by any governmental authority to be
withheld and paid over by the Company or the Subsidiary, as applicable, to such
governmental authority for the account of Employee.

g. Notices.

(i) All notices and all other communications provided for herein shall be in
writing and delivered personally to the other designated party, or mailed by
certified or registered mail, return receipt requested, or delivered by a
recognized national overnight courier service, or sent by facsimile, as follows:





18

 

--------------------------------------------------------------------------------

 



 

 

 

If to Company to:

Dollar General Corporation

 

Attn: General Counsel

 

100 Mission Ridge

 

Goodlettsville, TN 37072-2171

 

Facsimile: (615) 855-5517

 

 

If to the Subsidiary to:

[name of subsidiary]

 

c/o Dollar General Corporation

 

Attn: General Counsel

 

100 Mission Ridge

 

Goodlettsville, TN 37072-2171

 

Facsimile: (615) 855-5517

 

 

If to Employee to:

(Last address of Employee known to Company

 

unless otherwise directed in writing by Employee)

 

 



(ii) All notices sent under this Agreement shall be deemed given twenty-four
(24) hours after sent by facsimile or courier, seventy-two (72) hours after sent
by certified or registered mail and when delivered if by personal delivery.

(iii) Either party hereto may change the address to which notice is to be sent
hereunder by written notice to the other party in accordance with the provisions
of this Section.

h. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee (without giving effect to
conflict of laws).

i. Arbitration.  If any contest or dispute arises between the parties with
respect to this Agreement, such contest or dispute shall be submitted to binding
arbitration for resolution in Nashville, Tennessee in accordance with the rules
and procedures of the Employment Dispute Resolution Rules of the American
Arbitration Association then in effect.  The Company and Employee shall each
bear fifty percent (50%) of the costs related to such arbitration (the Company
may obtain reimbursement of its share of the costs from the

19

 

--------------------------------------------------------------------------------

 



Subsidiary, if applicable).  If the arbitrator determines that Employee is the
prevailing party in the dispute, then the Company shall or, if applicable, shall
cause the Subsidiary to reimburse Employee for his/her reasonable legal or other
fees and expenses incurred in such arbitration subject to and within ten (10)
days after his/her request for reimbursement accompanied by evidence that the
fees and expenses were incurred.  Any reimbursement hereunder shall be paid to
Employee promptly and in no event later than the end of the year next following
the date the expense was incurred.  The decision of the arbitrator shall be
final and binding upon all parties hereto and shall be rendered pursuant to a
written decision, which contains a detailed recital of the arbitrator’s
reasoning. Notwithstanding the foregoing, Employee acknowledges and agrees that
the Company, its subsidiaries and any of their respective affiliates shall be
entitled to injunctive or other relief in order to enforce the covenant not to
compete, covenant not to solicit and/or confidentiality covenants as set forth
in Sections 14, 16 through 20, and 22 of this Agreement.

j. Entire Agreement.  This Agreement contains the full and complete
understanding of the parties hereto with respect to the subject matter contained
herein and, unless specifically provided herein, this Agreement supersedes and
replaces any prior agreement, either oral or written, which Employee may have
with Company that relates generally to the same subject matter.   

k. Assignment.  This Agreement may not be assigned by Employee, and any
attempted assignment shall be null and void and of no force or effect.

l. Severability.  If any one or more of the terms, provisions, covenants or
restrictions of this Agreement shall be determined by a court of competent
jurisdiction to be invalid, void or unenforceable, then the remainder of the
terms, provisions, covenants and restrictions of this Agreement shall remain in
full force and effect, and to that end the provisions hereof shall be deemed
severable.

m. Section Headings.  The Section headings set forth herein are for convenience
of reference only and shall not affect the meaning or interpretation of this
Agreement whatsoever.

n. Voluntary Agreement.  Employee and Company represent and agree that each has
reviewed all aspects of this Agreement, has carefully read and fully understands
all provisions of this Agreement, and is voluntarily entering into this
Agreement.  Each party represents and agrees that such party has had the
opportunity to review any and all aspects of

20

 

--------------------------------------------------------------------------------

 



this Agreement with legal, tax or other adviser(s) of such party’s choice before
executing this Agreement.

o. Deferred Compensation Omnibus Provision.  It is intended that any payment or
benefit which is provided pursuant to or in connection with this Agreement which
is considered to be deferred compensation subject to Section 409A of the
Internal Revenue Code (“Code Section 409A”) shall be paid and provided in a
manner, and at such time,  including without limitation payment and provision of
benefits only in connection with the occurrence of a permissible payment event
contained in Code Section 409A (e.g. death, disability, separation from service
from the Company and its affiliates as defined for purposes of Code Section
409A), and in such form, as complies with the applicable requirements of Code
Section 409A to avoid the unfavorable tax consequences provided therein for
non-compliance.  In connection with effecting such compliance with Code Section
409A, the following shall apply:

(i) Notwithstanding any other provision of this Agreement, the Company is
authorized to amend this Agreement, to void or amend any election made by
Employee under this Agreement and/or to delay the payment of any monies and/or
provision of any benefits in such manner as may be determined by it to be
necessary or appropriate to comply, or to evidence or further evidence required
compliance, with Code Section 409A. 

(ii) Neither Employee nor the Company shall take any action or cause the
Subsidiary to take any action, as applicable, to accelerate or delay the payment
of any monies and/or provision of any benefits in any manner which would not be
in compliance with Code Section 409A.

(iii) If Employee is a specified employee for purposes of Code Section
409A(a)(2)(B)(i), any  payments or benefits under this Agreement that are
deferred compensation subject to Code Section 409A, as determined by the
Company, and that are paid in connection with a separation from service payment
event (as determined for purposes of Code Section 409A) shall not be made until
six months after Employee’s separation from service (the “409A Deferral
Period”).  In the event such payments are otherwise due to be made in
installments or periodically during the 409A Deferral Period, the payments which
would otherwise have been made in the 409A Deferral Period shall be accumulated
and paid in a lump sum as soon as the 409A Deferral Period ends, and the balance
of the payments shall be made as otherwise scheduled.  In

21

 

--------------------------------------------------------------------------------

 



the event benefits are required to be deferred, any such benefits may be
provided during the 409A Deferral Period at Employee’s expense, with Employee
having a right to reimbursement from the Company once the 409A Deferral Period
ends, and the balance of the benefits shall be provided as otherwise scheduled.

(iv) For purposes of this Agreement, all rights to payments and benefits
hereunder shall be treated as rights to receive a series of separate payments
and benefits to the fullest extent allowed by Code Section 409A.  If under this
Agreement, an amount is to be paid in two or more installments, for purposes of
Code Section 409A, each installment shall be treated as a separate payment.  In
the event any payment payable upon termination of employment would be exempt
from Code Section 409A under Treas. Reg. § 1.409A-1(b)(9)(iii) but for the
amount of such payment, the determination of the payments to Employee that are
exempt under such provision shall be made by applying the exemption to payments
based on chronological order beginning with the payments paid closest in time on
or after such termination of employment.

(v) For purposes of determining time of (but not entitlement to) payment or
provision of deferred compensation under this Agreement under Code Section 409A
in connection with a termination of employment, termination of employment will
be read to mean a “separation from service” within the meaning of Code Section
409A where it is reasonably anticipated that no further services would be
performed after that date or that the level of bona fide services Employee would
perform after that date (whether as an employee or independent contractor) would
permanently decrease to less than fifty percent (50%) of the average level of
bona fide services performed over the immediately preceding thirty-six (36)
month period.

(vi) For purposes of this Agreement, a key employee for purposes of Code Section
409A(a)(2)(B)(i) shall be determined on the basis of the applicable twelve
(12)–month period ending on the specified employee identification date
designated by the Company consistently for purposes of this Agreement and
similar agreements or, if no such designation is made, based on the default
rules and regulations under Code Section 409A(a)(2)(B)(i).    

(vii) With regard to any provision herein that provides for reimbursement of
expenses or in-kind benefits that are subject to Code Section 409A, except as
permitted

22

 

--------------------------------------------------------------------------------

 



by Code Section 409A, (x) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit, and (y) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year of Employee shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year of
Employee, provided that the foregoing clause (y) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Code Section
105(b) solely because such expenses are subject to a limit related to the period
the arrangement is in effect. All reimbursements shall be reimbursed in
accordance with the Company’s or the Subsidiary’s, as applicable, reimbursement
policies but in no event later than Employee’s taxable year following Employee’s
taxable year in which the related expense is incurred.

(viii) When, if ever, a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within ten (10)
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.

(ix) Notwithstanding any other provision of this Agreement, neither the Company
nor the Subsidiary, if applicable, shall be liable to Employee if any payment or
benefit which is to be provided pursuant to this Agreement and which is
considered deferred compensation subject to Code Section 409A otherwise fails to
comply with, or be exempt from, the requirements of Code Section 409A.

p. Clawback.  Employee acknowledges and agrees that Employee’s rights, payments,
and benefits with respect to any incentive compensation (in the form of cash or
equity) shall be subject to any reduction, cancellation, forfeiture or
recoupment, in whole or in part, upon the occurrence of certain specified
events, as may be required by any rule or regulation of the Securities and
Exchange Commission or by any applicable national exchange, or by any other
applicable law, rule or regulation or as set forth in a separate “clawback” or
recoupment policy as may be adopted from time to time by the Board or its
Compensation Committee. To the extent allowed by state and federal law and as
determined by the Board or its Compensation Committee, Employee agrees that such
repayment may, in the discretion of the Compensation Committee, be accomplished
by withholding of future compensation to be paid to Employee by the Company or
the Subsidiary, as applicable.  Any recovery of incentive compensation covered
by Code Section 409A shall be implemented in a manner which complies with Code
Section 409A.



23

 

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representative to execute this Agreement to be effective as of the
Effective Date.

 

 

 

 

 

 

 

 

 

 

DOLLAR GENERAL CORPORATION

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“EMPLOYEE”

 

 

 

 

/s/[Name of Executive Officer]

 

 

 

 

[Name of Executive Officer]

 

 

 

 

 

Date:

[Date of Execution]

 

 

 

 

 

 

 

 

 

 

 

 

Witnessed by:

 

 

 

 

 

 

 

 

 

Name of Witness

 

 

 

 



24

 

--------------------------------------------------------------------------------

 

 

Addendum to Employment Agreement with [Name of Executive Officer]

 

RELEASE AGREEMENT

THIS RELEASE (“Release”) is made and entered into by and between
_________________ (“Employee”) and DOLLAR GENERAL CORPORATION and, if applicable
[NAME OF SUBSIDIARY], and its successor or assigns (“Company”).

WHEREAS, Employee and Company have agreed that Employee’s employment with Dollar
General Corporation shall terminate on ___________________;

WHEREAS, Employee and Dollar General Corporation have previously entered into
that certain Employment Agreement, effective _____________________ (the
“Agreement”), in which the form of this Release is incorporated by reference;

WHEREAS, Employee and Company desire to delineate their respective rights,
duties and obligations attendant to such termination and desire to reach an
accord and satisfaction of all claims arising from Employee’s employment, and
termination of employment, with appropriate releases, in accordance with the
Agreement;

WHEREAS, the Company desires to compensate Employee in accordance with the
Agreement for service Employee has provided and/or will provide for the Company;

NOW, THEREFORE, in consideration of the premises and the agreements of the
parties set forth in this Release, and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby covenant and agree as follows:

1.Claims Released Under This Release.

In exchange for receiving the payments and benefits described in Section 12 of
the Agreement, Employee hereby voluntarily and irrevocably waives, releases,
dismisses with prejudice, and withdraws all claims, complaints, suits or demands
of any kind whatsoever (whether known or unknown) which Employee ever had, may
have, or now has against Company and other current or former subsidiaries or
affiliates of the Company and their past, present and future officers,
directors, employees, agents, insurers and attorneys (collectively, the
“Releasees”), arising from or relating to (directly or indirectly) Employee’s
employment or the termination of employment or other events that have occurred
as of the date of execution of this Release, including but not limited to:

a.claims for violations of Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Fair Labor Standards Act, the Civil Rights
Act of 1991,

25

 

--------------------------------------------------------------------------------

 

 

the Americans With Disabilities Act, the Equal Pay Act, the Family and Medical
Leave Act, 42 U.S.C. § 1981, the Sarbanes Oxley Act of 2002, the National Labor
Relations Act, the Labor Management Relations Act, the Genetic Information
Nondiscrimination Act, the Uniformed Services Employment and Reemployment Rights
Act, Executive Order 11246, Executive Order 11141, the Rehabilitation Act of
1973, or Employee Retirement Income Security Act;

b.claims for violations of any other federal or state statute or regulation or
local ordinance;

c.claims for lost or unpaid wages, compensation, or benefits, defamation,
intentional or negligent infliction of emotional distress, assault, battery,
wrongful or constructive discharge, negligent hiring, retention or supervision,
fraud, misrepresentation, conversion, tortious interference, breach of contract,
or breach of fiduciary duty;

d.claims to benefits under any bonus, severance, workforce reduction, early
retirement, outplacement, or any other similar type plan sponsored by the
Company (except for those benefits owed under any other plan or agreement
covering Employee which shall be governed by the terms of such plan or
agreement); or

e.any other claims under state law arising in tort or contract.

2.Claims Not Released Under This Release.

In signing this Release, Employee is not releasing any claims that may arise
under the terms of this Release or which may arise out of events occurring after
the date Employee executes this Release.

Employee also is not releasing claims to benefits that Employee is already
entitled to receive under any other plan or agreement covering Employee which
shall be governed by the terms of such plan or agreement.  However, Employee
understands and acknowledges that nothing herein is intended to or shall be
construed to require the Company to institute or continue in effect any
particular plan or benefit sponsored by the Company, and the Company hereby
reserves the right to amend or terminate any of its benefit programs at any time
in accordance with the procedures set forth in such plans. Employee further
understands and acknowledges that any continuing obligation under a Company
incentive-based plan, program or arrangement or pursuant to any Company policy
or provision regarding recoupment of compensation is not altered by this Release
and nothing herein is intended to nor shall be construed otherwise. 

Nothing in this Release shall prohibit Employee from engaging in activities
required or protected under applicable law or from communicating, either
voluntarily or otherwise, with any governmental agency concerning any potential
violation of the law.



26

 

--------------------------------------------------------------------------------

 

 

3.No Assignment of Claim.  Employee represents that Employee has not assigned or
transferred, or purported to assign or transfer, any claims or any portion
thereof or interest therein to any party prior to the date of this Release.

4.Compensation.  In accordance with the Agreement, the Company agrees to pay
Employee or, if Employee becomes eligible for payments and benefits under
Section 12 but dies before receipt thereof, Employee’s spouse or estate, as the
case may be, the amounts provided in Section 12 of the Agreement.

5.Publicity; No Disparaging Statement.  Except as otherwise provided in Section
15, Confidentiality and Legal Process, and Section 23, Whistleblower and Other
Protections, of the Agreement, Section 2 of this Release, and as privileged by
law, Employee and the Company covenant and agree that they shall not engage in
any communications with persons outside the Company which shall disparage one
another or interfere with their existing or prospective business relationships.

6.No Admission of Liability.  This Release shall not in any way be construed as
an admission by the Company or Employee of any improper actions or liability
whatsoever as to one another, and each specifically disclaims any liability to
or improper actions against the other or any other person.

7.Voluntary Execution.  Employee warrants, represents and agrees that Employee
has been encouraged in writing to seek advice regarding this Release from an
attorney and tax advisor prior to signing it; that this Release represents
written notice to do so; that Employee has been given the opportunity and
sufficient time to seek such advice; and that Employee fully understands the
meaning and contents of this Release. Employee further represents and warrants
that Employee was not coerced, threatened or otherwise forced to sign this
Release, and that Employee’s signature appearing hereinafter is voluntary and
genuine.  EMPLOYEE UNDERSTANDS THAT EMPLOYEE MAY TAKE UP TO TWENTY-ONE (21) DAYS
(OR, IN THE CASE OF AN EXIT INCENTIVE OR OTHER EMPLOYMENT TERMINATION PROGRAM
OFFERED TO A GROUP OR CLASS OF EMPLOYEES, UP TO FORTY-FIVE (45) DAYS) TO
CONSIDER WHETHER TO ENTER INTO THIS RELEASE.

8.Ability to Revoke Agreement.  EMPLOYEE UNDERSTANDS THAT  THIS RELEASE MAY BE
REVOKED BY EMPLOYEE BY NOTIFYING THE COMPANY IN WRITING OF SUCH REVOCATION
WITHIN SEVEN (7) DAYS OF EMPLOYEE’S EXECUTION OF THIS RELEASE AND THAT THIS
RELEASE IS NOT EFFECTIVE UNTIL THE EXPIRATION OF SUCH SEVEN (7) DAY
PERIOD.  EMPLOYEE UNDERSTANDS THAT UPON THE EXPIRATION OF SUCH SEVEN (7) DAY
PERIOD THIS RELEASE

27

 

--------------------------------------------------------------------------------

 

 

WILL BE BINDING UPON EMPLOYEE AND EMPLOYEE’S HEIRS, ADMINISTRATORS,
REPRESENTATIVES, EXECUTORS, SUCCESSORS AND ASSIGNS AND WILL BE IRREVOCABLE.

Acknowledged and Agreed to:

 

 

“COMPANY”

DOLLAR GENERAL CORPORATION

By:

 

Its:

 

[SUBSIDIARY]

By:

 

Its:

 

 

I UNDERSTAND THAT BY SIGNING THIS RELEASE, I AM GIVING UP RIGHTS I MAY HAVE.  I
UNDERSTAND THAT I DO NOT HAVE TO SIGN THIS RELEASE.

 

 

 

 

 

 

 

“EMPLOYEE”

 

 

 

 

Date

 

 

 

 

 

 

 

 

 

 

WITNESSED BY:

 

 

 

 

Date

 

 

 

 

 



28

 

--------------------------------------------------------------------------------

 

 

SCHEDULE TO EXHIBIT

This Schedule of executive officers who have executed the Senior Vice President
Employment Agreement is included pursuant to Instruction 2 of Item 601(a) of
Regulation S-K for the purposes of setting forth the material details in which
the specific agreements differ from the form of agreement filed herewith as
Exhibit 10.1.

 

 

 

 

 

 

 

Name of Executive Officer

   

Title

   

Base Salary

   

Date of Execution

Anita C. Elliott

 

Senior Vice President and Chief Accounting Officer

 

$
398,115.00

 

April 9, 2018

Michael J. Kindy

 

Senior Vice President, Global Supply Chain

 

$
395,370.00

 

April 5, 2018

 

 

--------------------------------------------------------------------------------